THIRD DIVISION
                                 DOYLE, P. J.,
                             REESE and BROWN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                    October 25, 2021



In the Court of Appeals of Georgia
 A21A0840. HALL v. THE STATE.

      REESE, Judge.

      This is Bertram Hall’s second appeal in this Court. In his prior appeal, we held

that the evidence was sufficient to support his conviction for burglary, but remanded

for an order on his constitutional speedy trial claim, and declined to consider his

remaining arguments on appeal.1 The trial court subsequently entered a new speedy

trial order, and Hall now appeals, arguing that the trial court erred in: (1) allowing the

State to present evidence regarding his burglary conviction from 1990; (2) failing to

instruct the jury on criminal trespass; (3) finding that he did not receive ineffective

assistance of counsel; (4) failing to recuse itself because the trial judge previously




      1
          See Hall v. State, Case No. A20A1159 (October 27, 2020) (unpublished).
represented Hall; and (5) denying his motion for discharge and acquittal for

deprivation of his right to a speedy trial. For the reasons set forth infra, we affirm.

      We summarized the facts regarding the burglary in Hall’s previous appeal:

             The house that was burglarized (“Subject House”) was located at
      2376 Old McDuffie Road in Richmond County. As of the date of the
      break-in, no one had been living there for at least eleven months — its
      former owner/resident had been killed in June 2013.
             At about 12:10 a.m. on Thursday, May 29, 2014, the man who had
      recently begun living intermittently next door to the Subject House was
      alerted by the loud noise of a vehicle repeatedly traveling up and down
      the street. The man (hereinafter, “Tenant”) had become familiar with the
      distinctive sound as coming from a certain white van with red rims.
      Earlier that week, the Tenant had observed a man from that van
      intruding into the house in which he (the Tenant) was living. Thus
      concerned that the van had returned to the neighborhood, the Tenant
      went outside to covertly monitor the situation.
             The Tenant saw the white van with the red rims stop briefly at the
      Subject House, where a passenger exited the vehicle. Shortly thereafter,
      the Tenant heard what sounded like a window being broken. The Tenant
      called his landlord who was living in the house on the other side of him,
      and reported what he had seen and heard at the Subject House. The
      landlord relayed the Tenant’s report to police, then joined the Tenant
      outside. Meanwhile, the driver of the van traversed up and down the
      street several more times, before eventually parking at the Subject
      House.


                                           2
      Responding officers arrived on the street with sirens activated and
lights flashing, but drove past the Subject House. The driver of the van
abruptly cranked the vehicle and sped away. When the officers
circled-back toward the Subject House, they were flagged down by the
Tenant and his landlord who gave their reports. One of the officers
entered the Subject House and discovered a man inside; the man was
handcuffed, walked outside, questioned, and eventually placed in the
back of a patrol car.
      Shortly thereafter, the loud white van with the red rims cruised by
the Subject House. Identified by the Tenant and the landlord as the
vehicle that had just fled the scene, the van was stopped by police. Hall
was driving the van; after a brief roadside talk, police allowed Hall to
drive away.
      The man who was removed from the Subject House was Ricky
Lee Goree. After waiving his Miranda rights, he gave a statement to an
investigator assigned to the case. In his statement, Goree identified
(appellant) Hall as the driver of the white van with red rims who had
dropped him off at the Subject House. Goree recounted that Hall had
promised to give him cash if he would help him remove from the house
a furnace, a couch, and curtain rods. Goree admitted that he had agreed
to do so, and thus entered the house. Goree told in his statement that
before Hall dropped him off at the Subject House on the night in
question, Hall had pointed out two other “abandoned” houses in the
same neighborhood as the Subject House; Hall revealed to Goree that he
(Hall) had already removed appliances out of one, and was planning to
“hit” the other one.
                                  ...

                                   3
       Goree was co-indicted with Hall on the burglary charge. He
entered a negotiated guilty plea pursuant to which he agreed to testify
at Hall’s trial. On the stand at Hall’s trial, Goree admitted that police had
caught him inside the Subject House at the time in question. Goree
characterized the house as “abandoned,” and recounted that Hall had
driven him there in a white van with red rims. Goree testified that he
took tools with him into the Subject House. Goree testified that although
Hall left to run an errand, their plan was that Hall would return to the
Subject House and pick him up “after I got done what I had to (sic.)
done.”
                                     ...
       During the interview with the investigator, the Tenant stated that
the person who had twice broken into the house in which he was living
was the same man who was driving the van when the Subject House was
burglarized. The Tenant also gave a physical description of that man.
The Tenant’s interview was recorded, and played for the jury.
                                     ...
       The State ended its case in chief with evidence that Hall had been
involved with the burglary of a residence in 1990. Moments after that
crime was reported to law enforcement, Hall was arrested after he was
stopped driving the reported truck that contained items stolen from the
residence, including a sink and cabinets. In a police statement, Hall
admitted that he had committed the burglary.
       Fifty-three years old at the time of his trial for the instant burglary
charge, Hall took the stand as the sole defense witness, and denied
having any involvement in the charged crime. Hall admitted that Goree
had been a passenger in the van that he was driving shortly before the

                                      4
      Subject House was burglarized, but elaborated that Goree had asked him
      for a ride to someone’s house to fix a car, that he had agreed to give
      Goree a ride, that he had thus “dropped [Goree] off on Old McDuffie
      road with lights on, cars in the yard,” and that he had then proceeded on
      his way to take care of an errand. Hall testified that as he was heading
      back home, he went back to try to get Goree “at the house with lights on
      and cars in the yard; it wasn’t an abandoned house.” About that time,
      Hall recounted at trial, he was pulled over by police, was asked about
      the man to whom he had just given a ride, and was then allowed to go
      about his way.
                                        ...
              On cross-examination, Hall acknowledged that he had been
      convicted several times before for: (i) a burglary committed in January
      2010; (ii) two other burglaries for prying open stores and stealing
      cigarettes; and (iii) a 2008 burglary for entering a business. Hall
      insisted, however, he had “paid for [his] mistakes” and that those
      convictions had nothing to do with the burglary for which he was then
      being prosecuted.2


      After our remand from Hall’s first direct appeal, the trial court denied Hall’s

speedy trial claim. This appeal followed.




      2
          See Hall, Case No. A20A1159 at 2-10.

                                            5
      We review the trial court’s rulings on the admission of other acts evidence and

Hall’s constitutional speedy trial claim for an abuse of discretion.3 In reviewing Hall’s

ineffective assistance of counsel claim, “we accept the trial court’s factual findings

and credibility determinations unless clearly erroneous, but we independently apply

the legal principles to the facts.”4 Whether a jury instruction of a lesser-included

offense was warranted and whether the circumstances necessitated recusal are legal

questions we review de novo.5 With these guiding principles in mind, we now turn

to Hall’s claims of error.

      1. Hall argues that the trial court erred in admitting other transaction evidence

regarding a burglary from 1990 under OCGA § 24-4-404 (b) (“Rule 404 (b)”). He

contends that the prejudicial effect of the evidence outweighed its probative value,

and that the evidence only showed that Hall had a propensity to commit burglaries,

an impermissible purpose.



      3
        See Armstrong v. State, 310 Ga. 598, 602 (2) (852 SE2d 824) (2020); Holland
v. State, 357 Ga. App. 87, 88 (850 SE2d 170) (2020).
      4
       Bridges v. State, 286 Ga. 535, 537 (1) (690 SE2d 136) (2010) (citations and
punctuation omitted).
      5
       See Walker v. State, 311 Ga. 719, 722 (2) (859 SE2d 25) (2021); State v.
Wakefield, 324 Ga. App. 587 (751 SE2d 199) (2013).

                                           6
        Rule 404 (b) provides, in relevant part:

        Evidence of other crimes, wrongs, or acts shall not be admissible to
        prove the character of a person in order to show action in conformity
        therewith. It may, however, be admissible for other purposes, including,
        but not limited to, proof of motive, opportunity, intent, preparation, plan,
        knowledge, identity, or absence of mistake or accident.6


However,

        [e]ven relevant evidence offered for a proper purpose under Rule 404 (b)
        may be excluded under OCGA § 24-4-403 (“Rule 403”) . . . “if its
        probative value is substantially outweighed by the danger of unfair
        prejudice, confusion of the issues, or misleading the jury or by
        considerations of undue delay, waste of time, or needless presentation
        of cumulative evidence.”7


Thus, to summarize, in order for the evidence to be admissible, the State must show

that:

        (1) evidence of extrinsic, or other, acts is relevant to an issue other than
        a defendant’s character;[8] (2) the probative value of the other acts
        evidence is not substantially outweighed by its unfair prejudice, i.e., the

        6
            OCGA § 24-4-404 (b).
        7
       State v. Jones, 297 Ga. 156, 158 (1) (773 SE2d 170) (2015) (quoting OCGA
§ 24-4-403).
        8
            See Rule 404 (b).

                                             7
      evidence must satisfy the requirements of Rule 403; and (3) there is
      sufficient proof so that the jury could find that the defendant committed
      the act in question.9


      In this case, the 1990 burglary was relevant to show Hall’s intent. Hall’s intent

was the central question for the jury below: whether Hall was merely giving Goree

a ride, or whether Hall and Goree were accomplices in the burglary. Because Hall’s

intent was at issue, this other act evidence is relevant to an issue other than Hall’s

character under Rule 404 (b).10

      Nor was the probative value of the evidence outweighed by unfair prejudice

under Rule 403. “The exclusion of relevant evidence under this [rule] is an

extraordinary remedy which should be used only sparingly, since it permits the trial

court to exclude concededly probative evidence.”11 Hall strongly contested the issue

of intent, and the trial court “mitigated the prejudicial impact of the other-act

evidence by giving the jury specific instructions about the limited purpose of the



      9
          Jones, 297 Ga. at 158-159 (1).
      10
       See Castillo-Velasquez v. State, 305 Ga. 644, 649 (2) (827 SE2d 257) (2019);
Harvey v. State, 344 Ga. App. 761, 769 (2) (a) (i) (811 SE2d 479) (2018).
      11
         Harvey, 344 Ga. App. at 769-770 (2) (a) (ii) (punctuation and footnote
omitted).

                                           8
evidence[.]”12 Additionally, the State later introduced evidence of other burglaries for

impeachment purposes after Hall testified in his own defense, minimizing the

potential prejudicial impact of the 1990 burglary.13

      For these reasons, the trial court did not abuse its discretion in admitting

evidence regarding the 1990 burglary.

      2. Hall argues that the trial court should have instructed the jury on criminal

trespass.

      “[I]n order to authorize a jury instruction on a lesser included offense, there

must be some evidence in the record that the defendant committed that offense.”14 A

conviction for criminal trespass, under the facts of this case, would require that Hall

entered the property for some “unlawful purpose[.]”15 However, Hall has not posited

what this unlawful purpose might have been. Thus, “there was no evidence to support

the requested criminal trespass charge because [Hall] did not cite any evidence that


      12
           Castillo-Velasquez, 305 Ga. at 649 (2).
      13
         See Williams v. State, 328 Ga. App. 876, 880-881 (1) (763 SE2d 261) (2014)
(holding that the trial court’s failure to correctly apply Rule 403 was harmless in light
of the defendant’s own testimony regarding his criminal record).
      14
           Daniel v. State, 301 Ga. 783, 785 (II) (804 SE2d 61) (2017).
      15
           OCGA § 16-7-21 (b) (1).

                                           9
he was on the [property] for an unlawful purpose other than theft.”16 As summarized

by a trial court in a similar case, “either this was a burglary for the jury to determine

or there was no crime committed at all.”17

      Accordingly, the trial court did not err in refusing to instruct the jury on

criminal trespass.

      3. Hall argues that trial counsel provided ineffective assistance by failing to

hire an expert to test the blood found at the Subject House.

               To evaluate [Hall’s] claim of ineffective assistance of counsel, we
      apply the two-pronged test established in Strickland v. Washington,[18]
      which requires him to show that his trial counsel’s performance was
      deficient and that the deficient performance so prejudiced him that there
      is a reasonable likelihood that, but for counsel’s errors, the outcome of
      the trial would have been different. Importantly, should a defendant fail
      to meet his burden on one prong of this two-prong test, we need not
      review the other prong. In addition, there is a strong presumption that
      trial counsel’s conduct falls within the broad range of reasonable
      professional conduct, and a criminal defendant must overcome this
      presumption. In fact, the reasonableness of counsel’s conduct is
      examined from counsel’s perspective at the time of trial and under the

      16
           Daniel, 301 Ga. at 788 (III).
      17
           Id. at 786 (III) (punctuation omitted).
      18
           466 U. S. 668, 687 (III) (104 SCt 2052, 80 LE2d 674) (1984).

                                            10
      particular circumstances of the case. And decisions regarding trial
      tactics and strategy may form the basis for an ineffectiveness claim only
      if they were so patently unreasonable that no competent attorney would
      have followed such a course.19


      At trial, an investigator testified that he recovered blood from blood stains at

the Subject House, but he could not determine where and when the blood originated

from, and no match of the blood to an individual was entered into evidence. At the

motion for new trial hearing, trial counsel testified that his theory of the defense was

that Hall had simply dropped Goree off at the Subject House and that Hall was not

involved in the robbery. While counsel testified that an exculpatory blood test could

have been useful, it would not have prevented the State from proceeding on its theory

that Hall was a party to the crime.

      Here, Hall fails to demonstrate deficient performance. “Typically, the decision

whether to present an expert witness is a matter of trial strategy that, if reasonable,

will not sustain a claim of ineffective assistance.”20 That decision was reasonable here



      19
        Johnson v. State, __ Ga. App. __, __ (4) (861 SE2d 660) (2021) (punctuation
and footnotes omitted).
      20
        Martin v. State, 306 Ga. 747, 751 (3) (a) (833 SE2d 122) (2019) (citation and
punctuation omitted).

                                          11
where a blood test would not have been particularly relevant to counsel’s defense

strategy.21 Hall also fails to demonstrate prejudice, as he did not submit any evidence

at the motion for new trial hearing as to what the blood test would have shown. Hall

“was required to offer more than mere speculation that the [evidence] and expert

testimony would have bolstered his defense at trial.”22 Accordingly, the trial court did

not err in denying this claim.23

        4. Hall argues that the trial judge should have recused himself because he

previously represented Hall regarding burglary and criminal trespass charges from

2001.

        “When considering the issue of recusal, both OCGA § 15-1-8 and . . . the Code

of Judicial Conduct should be applied. The Code of Judicial Conduct provides a




        21
             See id. at 751-752 (3) (a).
        22
        Mangrum v. State, 291 Ga. 529, 531 (731 SE2d 761) (2012) (citation and
punctuation omitted).
        23
         In a single line of argument, Hall also contends that trial counsel should have
objected further to the admission of evidence regarding the 1990 burglary. Putting
aside that counsel did object to the admission of this evidence, given our holding in
Division 1 above, “[t]he failure to make a meritless objection cannot serve as a
ground for an ineffective assistance claim.” Young v. State, 305 Ga. 92, 97 (5) (823
SE2d 774) (2019).

                                           12
broader rule of disqualification than does OCGA § 15-1-8.”24 None of the provisions

of OCGA § 15-1-8 apply to the facts of this case, however, under Rule 2.11 (a) of the

Code of Judicial Conduct, “[j]udges shall disqualify themselves in any proceeding in

which their impartiality might reasonably be questioned[.]”25 “The alleged bias of the

judge must be of such a nature and intensity to prevent the defendant from obtaining

a trial uninfluenced by the court’s prejudgment.”26 The Supreme Court of Georgia has

cited with approval federal court holdings that “a judge’s prior representation of a

witness or a party in an unrelated matter does not automatically require

disqualification.”27 Here, Hall has pointed to no actions by the trial judge showing

bias or impartiality. Thus, the trial judge’s prior representation of Hall, without more,

did not require recusal.28

         5. Hall argues that the trial court erred in denying his constitutional speedy trial

claim.


         24
              Barnett v. State, 300 Ga. 551, 554 (2) (796 SE2d 653) (2017).
         25
              Ga. Code Jud. Conduct Rule 2.11 (a).
         26
              Barnett, 300 Ga. at 554 (2) (citation and punctuation omitted).
         27
              Id. at 555 (2) (citations and punctuation omitted).
         28
              See id. at 555-556 (2).

                                              13
             A constitutional speedy trial claim is evaluated under a two-part
      framework. First, the trial court must consider whether the length of
      time between the defendant’s arrest and trial is sufficiently long to be
      considered presumptively prejudicial. If not, the speedy trial claim fails
      at the threshold. A delay of one year or more is typically presumed to be
      prejudicial.


             If the presumptive-prejudice threshold is crossed, as it was in this
      case, the trial court proceeds to the second part of the framework,
      applying a context-focused, four-factor balancing test to determine
      whether the defendant was denied the right to a speedy trial. These four
      factors are (1) the length of the delay; (2) the reasons for it; (3) the
      defendant’s assertion of his right to a speedy trial; and (4) prejudice to
      the defendant. This second part of the speedy trial analysis requires
      courts to engage in a difficult and sensitive balancing process and
      necessarily compels them to approach speedy trial cases on an ad hoc
      basis.29


      The record shows that Hall was indicted in August 2014 and tried in August

2018. The trial court found that this delay was presumptively prejudicial, and

proceeded to analyze Hall’s speedy trial claim under the four-factor balancing test.

In considering the second factor, the reason for the delay, the trial court found that



      29
       Redding v. State, 309 Ga. 124, 128-129 (3) (844 SE2d 725) (2020) (citations
and punctuation omitted).

                                          14
Hall made repeated demands for new counsel, and that this delayed his trial. The

court noted that Hall had been represented by no less than five lawyers. Additionally,

the State announced that it was ready for trial as early as 2016, but that Hall had

requested a continuance so that he could obtain new counsel. With respect to the third

factor, the court found that Hall had made both pro se and counseled demands for a

speedy trial, and thus this factor weighed in his favor. Finally, in considering the

fourth factor, the court found that Hall failed to show oppressive pretrial

incarceration, since he admitted at trial that he was incarcerated for a parole violation,

and that he failed to proffer witnesses or evidence that he would have presented at

trial but for the delay. In balancing these four factors, the court found that Hall’s

speedy trial rights were not violated.

      We discern no abuse of discretion in the trial court’s conclusions.30 In his

appellate brief, Hall primarily takes issue with the court’s analysis of the fourth


      30
          See Rackoff v. State, 275 Ga. App. 737, 738 (1) (b) (621 SE2d 841) (2005)
(holding that the State cannot be faulted for a delay attributable to the defendant’s
pre-trial motions). A transcript of the speedy trial hearing was not included in the
appellate record. See also Dempsey v. State, 267 Ga. App. 661 (600 SE2d 735) (2004)
(“Generally, absent a transcript, every presumption of legality will be made in favor
of a judgment by a court of competent jurisdiction; and it will be presumed that a
judgment of a court of competent jurisdiction is supported by every fact essential to
make such judgment valid and binding.”) (citations and punctuation omitted).

                                           15
factor. He contends that the delay prejudiced him in preserving an “alibi defense” in

the form of a video recording that would have shown him picking up a woman from

a jail at the time the burglary occurred. However, Hall did not present an alibi defense

at trial — he instead admitted to dropping off Goree and driving back to the Subject

House, and it was undisputed at trial that Hall was not at the house when the police

caught Goree burglarizing the house. Accordingly, even if such a video recording

existed and was lost by the delay, it would not have bolstered Hall’s defense.31 The

trial court thus did not abuse its discretion in denying his constitutional speedy trial

claim.

         Judgment affirmed. Doyle, P. J., and Brown, J., concur.




         31
        See Jones v. State, 296 Ga. 561, 571 (7) (769 SE2d 307) (2015) (affirming
the denial of a motion for new trial where the defendant had failed to present
evidence that his ability to present a defense was prejudiced by the delay).

                                          16